DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The limitation “a first heating device for heating and melting the metal in the first crucible” in claim 1 recites a substitute for “means” that is a generic placeholder (device); the generic placeholder is modified by functional language (heating, for heating and melting the metal in the first crucible), and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Paragraph [0021] of the present disclosure provides a first heating device which is a high-frequency heating coil which is wound around the first crucible. Paragraph [0024] identifies a heating coil as the first heating device. Paragraph [0069] suggests a high frequency heating coil as a first heating device. As all structures the specification provide include a heating coil as the first heating device, the limitation “a first heating device for heating and melting the metal in the first crucible” will be interpreted as a device comprising a heating coil. This interpretation encompasses induction heating. A heating coil is sufficient structure to perform the claimed function.
The limitation “a second heating device for heating the second crucible” in claim 1 recites a substitute for “means” that is a generic placeholder (device); the generic placeholder is modified by functional language (heating, for heating the second crucible), and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Paragraph [0021] of the specification discloses a second heating device which is a high-frequency heating coil  that is wound around indirect heating carbon, positioned around the second crucible. Paragraph [0024] of the present disclosure identifies a heating coil itself as the second heating device. As all structures the specification provide include a heating coil as a component of the second heating device, or the second heating device itself, the limitation “a second heating device for heating the second crucible” will be interpreted as a device comprising a heating coil. This interpretation encompasses induction heating. A heating coil is sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 the limitation “an other end of the introduction pipe is connected to a second opening provided on either one of the bottom surface and a side surface of the second crucible” raises uncertainty as to whether or not claim 2 intends to encompass the opening of the introduction pipe itself regardless of whether or not the second crucible comprises a second opening. If applicant intends the second crucible itself to comprise the claimed second opening, such limitation would be more clearly recited by establishing that the second crucible comprises a second opening before reciting the other end of the introduction pipe is connected to the second opening.
Claims 3-5 are rejected under 35 USC 112(b) because they depend on claim 2.
Claim 12 requires that the introduction pipe includes a main pipe having the one end of the introduction pipe (introduced in claim 11 on which claim 12 depends) and a plurality of branch pipes branching from the main pipe; however, claim 11 on which claim 12 depends requires the same other end of the introduction pipe open inside the second crucible. As claim 12 clearly distinguishes between the main pipe and the branch pipes, and claim 12 requires the main pipe comprise the other end, it is not clear how the other end, which is a component of the main pipe and not the branch pipes, can be open in the second crucible and still meet the requirement that the main pipe branches. Note that Fig. 11 of the specification, which appears intended to depict the embodiment of claim 12, does not show the main pipe open inside the second crucible. Further, it is not clear in view of the specification how the recited “other end” can be an end of the introduction pipe as required by claim 11, the main pipe can comprise this other end as required by claim 12, and the main pipe can branch into separate portions. Note that the figures themselves provide basis for introduction pipe partially installed within the second crucible. Applicant is reminded to maintain proper antecedent basis for the “other end” if applicant chooses to amend claims.
Claim 13 is rejected under 35 USC 112(b) because it depends on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vikner (US 20150059526) in view of Memoli (US20210101211). Vikner is cited in the IDS dated April 15, 2020.
Regarding claim 1, Vikner discloses a metal powder production apparatus ([0036], [0038], Fig. 2). Vikner discloses a first crucible capable of receiving a metal before melting (refractory lined melting furnace 1 abstract, Fig. 2, [0021], [0038], “the furnace is adapted for receiving and melting scrap metal” [0023]). Vikner identifies the first crucible as a refractory lined induction furnace [0021], [0039]. As the heating mechanism of an induction furnace is induction heating, and induction heating necessitates a heating coil, in identifying the first crucible as an induction furnace [0021], [0038], Vikner meets the limitation of “a first heating device for heating and melting the metal in the first crucible” as interpreted under 35 USC 112(f) (see above). Vikner discloses a stopper (stopping member) for opening and closing a first opening (drain) provided on a bottom surface of the first crucible ([0037], [0041], Figs. 2, 4-8). Vikner discloses an introduction pipe having one end connected to the first opening of the first crucible, the introduction pipe (casting shroud 9) guiding a molten metal in the first crucible to outside of the first crucible ([0038], [0052], Fig. 2). Vikner discloses a second crucible (tundish 7) for receiving the molten metal flowing out of the introduction pipe ([0038], Fig. 2). Vikner discloses that the second crucible is heated by heating means, and specifically identifies induction as an example of the heating means for heating the second crucible [0038]. As the mechanism of induction heating necessitates a heating coil, in disclosing heating the second crucible by induction, Vikner meets the limitation of “a second heating device for heating the second crucible” as interpreted under 35 USC 112(f) (see above). Vikner discloses  a liquid nozzle (4) provided on a bottom surface of the second crucible [0051], [0053]. Vikner shows that the flow of the molten metal from the second crucible is downward (Fig. 2).
Vikner discloses that powder metal powder production apparatus comprises structure for gas atomization [0037], [0049], and the mechanism of gas atomization requires jetting gas fluid to a molten metal fluid, but Vikner does not disclose an arrangement of gas jet nozzles.
Referring to Fig. 1, Memoli teaches a metal powder production apparatus comprising a ladle (104) capable of receiving molten metal [0054], [0070]. Memoli teaches a first heating device for heating and maintaining the melt in the ladle [0084], a stopper (closure means 135) for opening and closing a first opening (discharge mouth 134) provided on a bottom surface of the ladle [0082], and an introduction pipe (feeding conduit 140) having one end connected to the first opening of the ladle [0070]. Memoli teaches that the introduction pipe guides a molten metal in the ladle to outside of the ladle [0070]. Memoli teaches a tundish (123) for receiving the molten metal flowing out of the introduction pipe [0070] and a second heating device (heating means 124) for heating the tundish [0068]. Memoli teaches one or more nozzles which communicate with molten metal outflow from the tundish, the nozzles arranged around the metal outflow (Fig. 1, [0072-73]). Memoli teaches that the feeding nozzles with an atomization inert gas so that the molten metal flow flowing out of the outflow opening is impinged by the inert gas stream coming out of the nozzles, atomizing and solidifying in the shape of metal particles inside an atomization chamber [0096], thereby teaching that the nozzles are gas jet nozzles which jet a gas fluid.
Both Vikner and Memoli teach substantially similar metal powder production apparatuses comprising two separate heated vessels to contain molten metal, an introduction pipe which conveys the molten metal from one vessel to the other, the introduction pipe having one end connected to the bottom of the first vessel, and an atomization section.
Vikner’s silence on the structure of nozzle arrangement for the disclosed gas atomization [0037], [0049], establishes the Vikner reference as ready for improvement with respect to specific nozzle arrangement, and a specific nozzle arrangement known to successfully produce metal powder by gas atomization would be an improvement upon the base device disclosed by Vikner. Memoli teaches a comparable metal powder production device with a plurality of gas atomization nozzles arranged around a molten metal outflow opening. The nozzles in the apparatus disclosed by Vikner [0037-38] must have some arrangement of gas jetting structure with respect to the liquid nozzle disclosed by Vikner [0053] in order to perform the gas atomization disclosed by Vikner [0037], [0049], [0053]. It would have been obvious for one of ordinary skill in the art to arrange a plurality of gas atomization nozzles around the liquid nozzle in the process disclosed by Vikner because Memoli teaches arranging a plurality of gas atomization nozzles around a molten metal outlet in a gas atomization process thereby improving on a disclosure which is silent on a specific gas atomization nozzle arrangement. Arranging gas atomization nozzles around the liquid nozzle in the process disclosed by Vikner would have the predictable result of atomizing and solidifying in the shape of metal particles inside the atomization chamber taught by Memoli [0096]. See MPEP 2143(I)(C). As the mechanism of gas atomization necessitates jetting gas fluid to a molten metal fluid, the nozzle arrangement of the system disclosed by Vikner in view of Memoli as applied would structurally by capable of jetting a gas fluid to the molten metal flowing down from the liquid nozzle.
Regarding claim 2, as the molten metal passes through the introduction pipe into the second crucible at some end in the apparatus disclosed by Vikner (Fig. 2), the end must have a second opening and is therefore connected to some opening. Vikner shows that an other end of the introduction pipe, and the second opening thereof, is near a side surface of the second crucible, Vikner does not disclose that an other end is connected to a side surface. Memoli does show that an introduction pipe, which conveys molten metal, extends from a ladle to a receiving tundish (Fig. 1, [0070]). Memoli shows that an other end of the introduction pipe contacts a side surface of the tundish (Fig. 1). Considering molten metal is introduced to the second crucible regardless of location of the introduction pipe with respect to the crucible side surface, one of ordinary skill in the art would have regarded contacting the other end of the introduction pipe, and thereby contacting the opening of the pie, with the side surface of the second crucible in the process disclosed by Vikner [0038] as an obvious rearrangement of parts of the apparatus disclosed by Vikner (Fig. 2), and one of ordinary skill in the art would have been aware of such arrangement in view of Memoli (Fig. 1). See MPEP 2144.04(VI)(C). Providing an end and the opening thereof on side surface encompasses connecting the end to the side surface. 
Regarding claim 6, Vikner shows that an other end of the introduction pipe is open above the second crucible (Fig. 2).
Regarding claim 10, Vikner shows that the second crucible is installed below the first crucible (Fig. 2).

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vikner (US 20150059526) in view of Memoli (US20210101211) as applied to claims 1 and 3 above, and further in view of CHIFENG (CN108015296A). CHIFENG is cited in the IDS dated April 15, 2020. Citations to CHIFENG refer to applicant-supplied English language translation.
Regarding both claims 3 and 7, Vikner discloses protecting the surface of the molten metal in the first crucible from oxidation while guiding the molten metal to the second crucible [0025], thereby suggesting that metal oxides are undesirable. Vikner does not disclose that the introduction pipe has a floating matter collecting wall protruding downward from an upper portion of an inner wall of a flow path of the introduction pipe.
CHIFENG teaches a metal powder production apparatus [0007]. CHIFENG teaches a first crucible (induction furnace 1 Fig. 1, [0024], [0027]) capable of receiving a metal before melting (zinc grain feed port 5, [0024], [0027]). As CHIFENG identifies the first crucible as an induction furnace [0024], [0027] the apparatus taught by CHIFENG must have some induction heating device for heating and melting the metal in the first crucible. CHIFENG teaches an introduction pipe (dielectric trough 10) having one end (zinc melt outlet 9)  connected to the first opening of the first crucible (Fig. 1, [0024], [0027]), the introduction pipe guiding a molten metal in the first crucible to outside of the first crucible (Fig. 1). CHIFENG teaches a vessel for receiving the molten metal flowing out of the introduction pipe (insulation leak package 2 Fig. 1, [0024], [0027]). CHIFENG teaches a liquid outlet on a bottom surface of the second vessel (zinc melt leak 18 Fig. 1 [0024], [0027]). CHIFENG teaches atomizing with an atomizing nozzle [0017]. CHIFENG teaches that the introduction pipe comprises a floating matter collecting wall protruding downward from an upper portion of an inner wall of a flow path of the introduction pipe (baffle 12, [0024], [0027]). CHIFENG teaches that the collecting wall regulates the flow of molten metal and blocks the outflow of metal oxide [0015]. 
Both Vikner and CHIFENG teach substantially similar devices for powder metal production. 
Considering Vikner suggests modifying apparatus structure to prevent metal oxide contamination [0025], it would have been obvious for one of ordinary skill in the art to configure the introduction pipe in the apparatus disclosed by Vikner [0038] to have a floating matter collecting wall protruding downward from an upper portion of an inner wall of a flow path of the introduction pipe because CHIFENG teaches that an introduction pipe configuration comprising a floating matter collecting wall protruding downward from an upper portion of an inner wall of a flow path of the introduction pipe because CHIFENT teaches that such a structure regulates the flow of molten metal and blocks the outflow of metal oxide [0015].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vikner (US20150059526) in view of Memoli (US20210101211) as applied to claim 1 above, and further in view of Aoba (JP-2009035801-A). Citations to Aoba refer to examiner-supplied English language translation.
Vikner does not disclose that the liquid nozzle provided on the bottom of the second crucible is a plurality of liquid nozzles. 
Aoba teaches a metal powder production process comprising an atomization step ([0007], particularly limitations (8), and (9)). Aoba teaches the atomization process comprises spraying high pressure gas or water onto a molten metal stream [0015]. Aoba teaches introducing  molten metal to a tundish, flowing the molten metal from a liquid nozzle provided on the bottom surface of the tundish, and discharging high pressure water or air into the molten metal stream (Fig. 3, [0018]). Aoba teaches providing a plurality of liquid nozzles and suggests that the number of nozzles as a factor to adjust copper flow rate [0019]. Aoba teaches that the nozzle shape and area affects chances of nozzle clogging and teaches that the molten metal flow rate determines the velocity of atomizing fluid [0019].
Both Vikner and Aoba teach powder metal production processes comprising introducing molten metal to a vessel comprising a nozzle on a bottom surface and atomizing molten metal discharged from that nozzle. Vikner notes a difficulty in controlling melt flow as a motivation to adapt structures in a powder metal production apparatus [0006]. 
It would have been obvious for one of ordinary skill in the art to supply a plurality of liquid nozzles on a bottom surface of the second crucible in the apparatus disclosed by Vikner [0038] because Aoba suggest that providing a plurality of liquid metal nozzles in a powder metal production process as a factor to adjust copper flow rate [0019], and because Aoba teaches that the nozzle shape and area affects chances of nozzle clogging and teaches that the molten metal flow rate determines the velocity of atomizing fluid [0019]. As all the liquid nozzles of Vikner in view of Memoli and Aoba as applied above are arranged on the bottom surface of the second crucible, all liquid nozzles are in the vicinity of one another, and must necessarily be “around” the plurality of gas jet nozzles of Vikner in view of Memoli as applied above. As the mechanism of gas atomization necessitates jetting gas fluid to a molten metal fluid, the nozzle arrangement of the system disclosed by Vikner in view of Memoli and Aoba as applied would structurally by capable of jetting a gas fluid to each stream of molten metal flowing down from the liquid nozzles.

Allowable Subject Matter
Claims 4-5 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 1 recites metal powder production apparatus comprising: a first crucible; a first heating device; a stopper; an introduction pipe guiding a molten metal in the first crucible to outside of the first crucible; a second crucible; a second heating device, a liquid nozzle; and a plurality of gas jet nozzles. The two recited heating devices are claimed in such a format that requires interpretation under 35 USC 112(f). Claim 4 depends on claim 2 which depends on claim 1. Claim 4 further limits claim 1 by requiring a level of a lowest portion having a lowest level in the flow path in the introduction pipe is lower than a level of the other end of the introduction pipe connected to the second opening in which position limitations of the second opening with respect to the second crucible are recited in claim 2, on which claim 4 depends. Claim 8 depends on claim 6 which depends on claim 1. Claim 8 requires a level of a lowest portion having a lowest level in a flow path in the introduction pipe is lower than a level of the other end of the introduction pipe in which position limitations of the other end with respect to the second crucible are recited in claim 6, on which claim  8 depends. Claim 11 depends directly on claim 1. Claim 11 requires an other end of the introduction pipe open inside the second crucible, and a level of a lowest portion having a lowest level in a flow path in the introduction pipe is lower than a level of the other end of the introduction pipe. Each of claims 4, 8, and 11 requires that a level of a lowest portion having a lowest level in a flow path in the introduction pipe is lower than a level of some other end of the introduction pipe.
Vikner (US 20150059526) in view of Memoli (US20210101211) is the closest prior art combination of record. The present rejection relies upon Vikner in view of Memoli to render obvious all limitations of independent claim 1. Both the introduction pipe (casting shroud 9) disclosed by Vikner ([0038], [0052], Fig. 2) and the introduction pipe (feeding conduit 140) taught by Memoli (Fig. 1, [0070]) show a lowest level in a flow path in the introduction pipe coinciding with an end of the introduction pipe; therefore, claims 4, 8 and 11 define over Vikner in view of Memoli alone for at least the reason that Vikner in view of Memoli does not suggest the introduction pipe structure claimed in claims 4, 8, and 11.
CHIFENG (CN108015296A) is relied upon to render obvious additional limitations recited in dependent claims 3 and 7. The introduction pipe (dielectric trough 10) disclosed by CHIFENG appears to be horizontal (Fig. 1) and therefore does not clearly have a lowest level in a flow path and either alone or in combination with Vikner and Memoli does not suggest the introduction pipe limitations of claims 4, 8, and 11.
Claim 5 depends on claim 4; claim 9 depends on claim 8, and claims 12-13 depend on claim 11. Dependent claims 5, 9, and 12-13 incorporate the limitations of the claims on which they depend and therefore define over the prior art for at least the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP60255906A with respect to Figs. 1, 3, 9,  JP60255906A discloses a metal powder production apparatus comprising: a first crucible (22) capable of receiving a metal before melting; a first source (26A) for heating and melting the metal in the first crucible; a second crucible (23) for receiving the molten metal flowing out of the first crucible; a second heat source (27A) for heating the second crucible, a liquid opening (dripping hole 28) provided on a bottom surface of the second crucible; and a plurality of gas jet nozzles (29) arranged around the liquid nozzle and jetting a gas fluid to the molten metal flowing down from the liquid opening. This reference conveys metal melt by pouring the melt from the first crucible to the second crucible, and alone would not meet the presently claimed introduction pipe limitation.
US 5171358 discloses a powder production apparatus with similar structure and mechanism as that disclosed in JP60255906A (see above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736